Citation Nr: 0910246	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-27 395	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active duty from December 1969 to December 
1972.

The Veteran provided sworn testimony in support of his claim 
during a personal hearing before the undersigned Acting 
Veterans Law Judge held at the Board of Veterans' Appeals 
(Board) in December 2008.  A transcript of the hearing is of 
record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Upon review of the claims file and the Veteran's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before a fully-informed and equitable 
decision on the Veteran's appeal may be reached.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

During the December 2008 hearing on appeal, the Veteran 
testified that he sought psychiatric treatment from the VA in 
Philadelphia shortly after his discharge from active duty in 
1974 or 1975.  Records reflecting this treatment have not 
been previously sought, as this appears to be the first time 
he has reported it to adjudicators.  As records reflecting 
such treatment would reflect the Veteran's state of mind 
proximate to service, they would likely be especially 
probative of his claim and should be obtained prior to 
further review.  Furthermore, any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Review of the medical evidence of record reveals that the 
Veteran apparently began seeking recent mental health 
treatment from the VA in 2004.  As the claims file currently 
contains only VA mental health records dated from 2005, all 
records from 2004 should be obtained.  Bell.  In this regard, 
the Board notes that the initial mental health intake records 
are generally highly detailed and thus extremely helpful for 
adjudication purposes.  Also, the Board notes that during a 
hearing held in September 1992, the veteran reported filing a 
claim for Supplemental Social Security benefits (SSI).  
Records pertaining to the claim should be obtained.  

In addition, the Board notes that in January 2006, the RO 
made an adjudicative determination that the Veteran had not 
provided sufficient detail to allow for further evidentiary 
development, including additional research into his alleged 
stressors.  However, since that time, the Veteran has 
provided greater details, to include statements during his 
December 2008 hearing testimony.  The Board is of the opinion 
that some of these statements may be sufficiently detailed 
for further verification to be sought, to include his 
statement that he witnessed a helicopter crash proximate to 
his ship, the USS Okinawa, in approximately June of 1971.  

Additionally, his description of the USS Okinawa as a ship 
which was subject to possible air attack by enemy aircraft, 
and as the initial receiving ship for American forces and 
South Vietnamese forces who had sustained serious injuries 
raises the question as to whether the Veteran's overall 
experience while stationed offshore from Vietnam, during a 
period when he was involved in supporting others who were 
engaged in combat, could have caused PTSD.  He appears to be 
contending that he was in fear of his own life for much of 
his tour of duty off-shore of Vietnam.  The DSM-IV, which is 
referenced in governing regulations, provides that stressor 
events sufficient to cause PTSD are individualized (geared to 
the specific individual's actual experience and response).  
Relating to stressors, the DSM-IV provides examples of 
traumatic events that are experienced directly, such as 
military combat, and those that are witnessed.  The VA's 
Manual M21-1 also provides the following guidance that may be 
applied in a manner favorable to the Veteran:  "A stressor is 
not to be limited to just one single episode.  A group of 
experiences also may affect an individual, leading to a 
diagnosis of PTSD."  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

However, in view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD stressor, 
the question of the sufficiency of the asserted stressors, in 
terms of DSM-IV's two requirements, is a medical question 
requiring examination and assessment of the Veteran by a 
mental-health professional.  Cohen.  Within the legal 
framework for evaluating claims of service connection for 
PTSD, the sufficiency of a stressor is a medical 
determination, while the occurrence of the stressor is a 
legal determination.  Sizemore v. Principi, 18 Vet. App. 264 
(2004).  In this case, the PTSD diagnoses of record, rendered 
by the Veteran's treating VA psychiatrist, appear to be based 
upon the Veteran's own history of having participated in 
"active combat" in Vietnam, and upon his history of having 
lost peers during combat; rather than upon the statements he 
is currently making in support of this claim, that he was 
exposed to multiple stressful situations on board a ship 
which was supporting those in combat.  Thus, if additional 
development of the Veteran's reported stressor events yields 
confirmation of these events, further medical assessment of 
the Veteran's diagnosis as based upon these "lesser" 
stressor events, i.e., the sufficiency of his stressors, will 
need to be obtained to fulfill the criteria required for a 
grant of service connection for PTSD.  

In this regard, we note that the Veteran asserts having been 
in a stressful environment aboard ship where there were 
frequent personal assaults from other Marines and sailors.  
He does not, however, report having been personally assaulted 
himself, and his service medical records do not confirm any 
such injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA mental health treatment afforded to 
the Veteran by VA medical facilities in 
and near Philadelphia in 1974, 1975, and 
2004, for inclusion in the Veteran's 
claims file.  The RO should also contact 
the Social Security Administration and 
request copies of any records pertaining 
to a claim for SSI reportedly filed by 
the veteran in 1992 or earlier.  

2.  In the attempt to verify the 
helicopter crash which the Veteran 
reports witnessing in June 1971, the 
history of the USS Okinawa should be 
researched.  All efforts and findings 
should be fully documented for the claims 
file.

3.  The Veteran's unit records should be 
obtained from the appropriate United 
States Marines historical source in the 
attempt to verify whether the Veteran may 
have reasonably been in fear of his own 
life, from nearby aerial combat, or from 
other sailors and Marines on board ship.  
If additional narrowing of the dates to 
be researched is required, the AMC should 
work with the Veteran to identify the 
date range which is likely to be most 
fruitful, prior to making a formal 
request for unit records and/or 
additional research to verify the 
Veteran's stressor stories.

4.  IF, and only if, adequate 
verification of the Veteran's stressor 
events is received, the Veteran should be 
afforded a VA psychiatric examination to 
identify whether a diagnosis of PTSD is 
appropriate under the criteria set forth 
in DSM-IV, and if so, whether the PTSD 
may be medically linked to the verified 
stressor events.  The claims folder, 
including the records obtained pursuant 
to the above requests, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to render a complete 
explanation as to the diagnosis reached.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include all evidence received 
since the December 2007 Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

